     Case:Case:
           18-2885
                18-2885
                      Document:
                          Document:
                                00713631622
                                    123                              Filed:Filed:
                                                                            06/04/2020
                                                                                  06/22/2020
                                                                                           Pages:
                                                                                               Pages:
                                                                                                  1   1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT


Everett McKinley Dirksen United States Courthouse                                        Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                              Phone: (312) 435-5850
              Chicago, Illinois 60604                                                   www.ca7.uscourts.gov




                                             AMENDED FINAL JUDGMENT
 June 4, 2020


                                        WILLIAM J. BAUER, Circuit Judge
    Before:
                                        DANIEL A. MANION, Circuit Judge

                                        ILANA DIAMOND ROVNER, Circuit Judge


                                         CITY OF CHICAGO,
                                         Plaintiff - Appellee
                                         v.
 Nos. 18-2885 & 19-3290
                                         WILLIAM P. BARR, Attorney General of the United States,
                                         Defendant - Appellant

  Originating Case Information:

 District Court Nos: 1:17-cv-05720 & 1:18-cv-06859
 Northern District of Illinois, Eastern Division
 District Judge Harry D. Leinenweber


       We AFFIRM the grants of declaratory relief as to the declarations that the
Attorney General exceeded the authority delegated by Congress in the Byrne JAG
statute. We REMAND for the district court to modify the injunction to require the
Attorney General to calculate the City of Chicago’s Byrne JAG grant as if the challenged
conditions were universally inapplicable to all grantees. We AFFIRM the extension of
injunctive relief to include the application of the challenged conditions to the Byrne JAG
grant now and in the future. We REMAND for the district court to determine if any
other injunctive relief is appropriate in light of our determination. Finally, because the
injunctive relief is necessary to provide complete relief to Chicago itself, the concern
with improperly extending relief beyond the particular plaintiff does not apply, and
therefore there is no reason to stay the application of the injunctive relief. The above is
in accordance with the decision of this court entered on this date. Each party to bear its
own costs.
 form name: c7_FinalJudgment(form ID: 132)
